Opinion by
Judge Hines:
On an indictment for murder a life sentence was pronounced in this case. The argument for reversal is based principally upon the claimed insufficiency of the evidence to authorize the verdict and the instructions given. From the evidence the jury might have found appellant guilty of murder or of manslaughter, and in either case this court could not reverse because we might be of the opinion that appellant was not guilty of either. In felony cases where there is any evidence to go to the jury tending to establish guilt as to any charge we can not consider whether the penalty is too light or too severe. Such questions are for the jury exclusively. This applies as well to the instructions. The court gave the whole law as to murder and manslaughter and the evidence authorized the instructions. No question is presented as to the correctness of the ruling of the court in rejecting the evidence of Fisher because it is not made to appear what he would have testified to.
Judgment affirmed. ■